OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this court on June 24, 1982 and is currently in good standing. He has submitted an affidavit requesting that this court accept his resignation from the practice of law in New York State. His affidavit states that he is currently working in Illinois for the Federal Deposit Insurance Corporation and that he has no present intention to return to this State. There are no complaints pending against him.
*246We grant the application and direct that his name be stricken from the roll of attorneys.
Denman, P. J., Callahan, Boomer, Green and Pine, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.